            Case 3:18-cv-01891-HZ       Document 68       Filed 03/29/21      Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

RICHARD FERRY,
                                                                       Case No. 3:18-cv-01891-HZ
                Plaintiff,
                                                                                             ORDER
       v.

KEVIN DOOHAN, et al.,

                Defendants.

HERNÀNDEZ, Chief Judge.

       Plaintiff brought this civil rights action pursuant to 42 U.S.C. § 1983 pro se.     The Court

previously issued an Opinion and Order granting Defendants Motion to Dismiss and a Judgment

dismissing the case.    Currently before the Court is Defendants Motion for Attorney Fees (ECF

No. 60). For the reasons that follow, the Court DENIES Defendants Motion.

                                        BACKGROUND

       Plaintiff filed this action alleging violation of his rights under the First, Fifth, Ninth, and

Fourteenth Amendments in connection with administration of conditions of his post-prison


1 - ORDER
         Case 3:18-cv-01891-HZ           Document 68       Filed 03/29/21     Page 2 of 4




supervision.     Plaintiff challenged restrictions on familial associations and church attendance, as

well as the requirements that he submit to polygraph examinations and attend sex offender

treatment.     Defendants moved to dismiss Plaintiff s claims, arguing that Plaintiff failed to state

a claim upon which relief may be granted under § 1983.               As noted, the Court granted

Defendants motion and dismissed the case.         Defendants now move for an award of attorney

fees under 42 U.S.C. § 1988.

                                           DISCUSSION

       The United States is not a loser-pays jurisdiction; hence, in the absence of legislation

providing otherwise, litigants must pay their own attorney s fees.     Christiansburg Garment Co.

v. Equal Emp t Opportunity Comm n, 434 U.S. 412, 415 (1978) (citing Alyeska Pipeline Serv.

Co. v. Wilderness Soc y, 421 U.S. 240, 247 (1975)). Section 1988(b) is legislation providing

otherwise; it allows the prevailing party in certain civil rights cases, including those brought

pursuant to 42 U.S.C. § 1983, to collect his or her attorney s fees from the losing party.     Fox v.

Vice, 563 U.S. 826, 832-33 (2011); Sole v. Wyner, 551 U.S. 74, 77 (2007).

       The fee-shifting provision of § 1988 is not, however, evenhanded. Attorney s          fees   in

civil rights cases should only be awarded to a defendant in exceptional circumstances.         Barry

v. Fowler, 902 F.2d 770, 773 (9th Cir. 1990). A district court may only award attorney s fees

pursuant to § 1988 to a prevailing civil rights defendant if the plaintiff s action was

unreasonable, frivolous, meritless, or vexatious.       Galen v. Cnty. of L.A., 477 F.3d 652, 666

(9th Cir. 2007).    An action is considered frivolous when the result is obvious or the plaintiff s

arguments are wholly without merit.        Vernon v. City of L.A., 27 F.3d 1385, 1402 (9th Cir.

1994). The standard is stringent, and the mere fact that a defendant prevails does not support an


2 - ORDER
          Case 3:18-cv-01891-HZ          Document 68        Filed 03/29/21     Page 3 of 4




attorney s fees award.    Hughes v. Rowe, 449 U.S. 5, 14 (1980); Patton v. Cnty. of Kings, 857

F.2d 1379, 1381 (9th Cir. 1988).

        The requirement that exceptional circumstances be established is intended to avoid

undercutting the legislative policy of promoting prosecution of civil rights violations under §

1983.    Miller v. Los Angeles County Bd. of Educ., 827 F.2d 617, 619 (9th Cir. 1987). As the

Supreme Court explained:

        [I]t is important that a district court resist the understandable temptation to engage
        in post hoc reasoning by concluding that, because a plaintiff did not ultimately
        prevail, his action must have been unreasonable or without foundation. This
        kind of hindsight logic could discourage all but the most airtight claims, for
        seldom can a prospective plaintiff be sure of ultimate success. . . . Even when
        the law or the facts appear questionable or unfavorable at the outset, a party may
        have an entirely reasonable ground for bringing suit.

Christiansburg, 434 U.S. at 421-22.

        The rule against awarding attorney s fees to defendants in civil rights cases applies with

special force where the plaintiff is a pro se litigant.   Hughes, 449 U.S. at 15; Miller, 827 F.2d at

620.    Furthermore, in awarding attorney fees to a prevailing defendant, the court should

consider the financial resources of the plaintiff and should not subject the plaintiff to financial

ruin.   Patton, 857 F.2d at 1382 (quotations and citations omitted).

        Here, the Court cannot conclude that Plaintiff s claims were so frivolous as to make this

the exceptional case in which Defendants are entitled to collect attorney s fees.      Although the

Court dismissed Plaintiff s Complaint for failure to state a claim upon which relief may be

granted, the Court does not find that Plaintiff brought this action in bad faith or that Plaintiff s

claims were frivolous.     There is no evidence that Plaintiff proceeded on an improper purpose.

Nor were Plaintiff s claims so entirely lacking in legal merit that a pro se litigant would


3 - ORDER
         Case 3:18-cv-01891-HZ         Document 68      Filed 03/29/21     Page 4 of 4




understand them to be frivolous.   It was not unreasonable for Plaintiff, who represented himself

and who appears to have no legal training, to believe at the outset of this action that his claims

were legitimate.   Plaintiff s claims were ultimately unsuccessful, but the Court declines to

characterize them as unreasonable, frivolous, or vexatious.   As such, an award of attorney s fees

would be inappropriate.

                                        CONCLUSION

       For these reasons, the Court DENIES Defendants Motion for Attorney Fees (ECF No.

60).

       IT IS SO ORDERED.

       DATED this     29     day of March, 2021.



                                             Marco A. Hernàndez
                                             Chief United States District Judge




4 - ORDER
